DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Belchuk (US 2007/0003821). 
As to claim 1, Belchuk discloses an electrochemically active unit for an electrochemical device ([0011], figures 1-4), including a membrane electrode assembly ([0011], figures 1-4), at least one gas diffusion layer ([0026]-[0029], figures 1-4 #22 and 24) and a seal that is linked to 

    PNG
    media_image1.png
    623
    1062
    media_image1.png
    Greyscale

As to claim 2, Belchuk discloses wherein, the minimum height of the connection region is less than 0.3 mm (annotated figure 4 above; paragraph 31 discusses that the thickness between the top of the gas diffusion layer #22 and the bottom of the gas diffusion layer #24 is approximately 0.48mm, this is denoted as T on the annotated figure above, the dotted line has a total of 11 (spaces and dotes) whereas the minimum height has a total of 5 spaces, thus the ratio would yield that the minimum height is above 0.22 mm). 
As to claim 3, Belchuk discloses wherein, the connection region takes the form, at least in certain regions, of a flexible film (annotated figure 4 above; [0048]; also see MPEP 2112.01). 
As to claim 4, Belchuk discloses wherein, the connection region has thickened portions in which the connection region has a height that is greater than the minimum height of the connection region, and which are spaced from one another in a longitudinal direction of the connection region (annotated figure 4 above; the left and right side along the longitudinal direction the connection region has thickened portions). 
As to claim 5, Belchuk discloses wherein, at least one of the thickened portions extends over the entire width of the connection region in a transverse direction of the connection region, perpendicular to the longitudinal direction of the connection region (figures 1-4, the denoted connection region thickened portions will go around the cell and thus into the 2D figure, this direction is perpendicular to the longitudinal direction and is denoted as the width). 
As to claim 6, Belchuk discloses wherein, the height of the thickened portions, the extent of each of the thickened portions in the longitudinal direction of the connection region, and/or the spacing between each pair of thickened portions succeeding one another in the longitudinal direction of the connection region varies in the longitudinal direction of the 
As to claim 7, Belchuk discloses wherein, the seal has at least one sealing lip that forms a constituent part of the distribution region or a constituent part of the linking region (figures 1-4 and annotated figure 4, the round sealing portions are the sealing lip and are located in both of the linking and distribution regions). 
As to claim 8, Belchuk discloses wherein, the seal has at least one deformation limiter that forms a constituent part of the distribution region or a constituent part of the linking region (figures 1-4, [0048], as shown within figure 1, the seal is going to be pressed between the first and second support plates, [0022], thus making the seal, therefore the portions that are not deformed are the deformation limiter part, also see MPEP 2112.01). 
As to claim 9, Belchuk discloses wherein, the maximum height of the distribution region is at least 1.2 mm (annotated figure 4 above; paragraph 31 discusses that the thickness between the top of the gas diffusion layer #22 and the bottom of the gas diffusion layer #24 is approximately 0.48mm, this is denoted as T on the annotated figure above. It is clearly seen that sections T plus T1 plus T2 are more than three times T, thus the thickness is greater than 1.2 mm). 
As to claim 10, Belchuk discloses wherein, the cross section of the distribution region varies in a longitudinal direction of the distribution region (figures 1-4 and annotated figure 4 above). 
As to claim 11, Belchuk discloses wherein, the seal is injection molded ([0048] and [0051]) and wherein the material of the seal penetrates part of at least one gas diffusion layer of the electrochemically active unit (figures 1-4 #52, [0045]). Furthermore, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Belchuk (US 2007/0003821), as applied to claim 1 above.
As to claim 2, Belchuk discloses wherein, the minimum height of the connection region is less than 0.3 mm (annotated figure 4 above; paragraph 31 discusses that the thickness between the top of the gas diffusion layer #22 and the bottom of the gas diffusion layer #24 is approximately 0.48mm, this is denoted as T on the annotated figure above, the dotted line has a total of 11 (spaces and dotes) whereas the minimum height has a total of 5 spaces, thus the ratio would yield that the minimum height is above 0.22 mm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05). 
As to claim 9, Belchuk discloses wherein, the maximum height of the distribution region is at least 1.2 mm (annotated figure 4 above; paragraph 31 discusses that the thickness between the top of the gas diffusion layer #22 and the bottom of the gas diffusion layer #24 is approximately 0.48mm, this is denoted as T on the annotated figure above. It is clearly seen that sections T plus T1 plus T2 are more than three times T, thus the thickness is greater than 1.2 mm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BRIAN R OHARA/Examiner, Art Unit 1724